United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0159
Issued: September 6, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 24, 2017 appellant filed a timely appeal from an April 27, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate
Boards assigned Docket No. 18-0159.
On December 30, 2003 appellant, then a 40-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) for a bilateral upper extremity condition that allegedly
arose in the performance of duty on or about December 15, 2003. OWCP accepted appellant’s
claim for bilateral hand tenosynovitis, bilateral carpal tunnel syndrome, bilateral ulnar neuritis,
right shoulder bursitis, right shoulder rotator cuff tear, and cervical disc herniation (File No.
xxxxxx784). Appellant also sustained a traumatic injury (Form CA-1) on June 4, 2006, which
OWCP accepted for left shoulder acromioclavicular (AC) sprain and left shoulder rotator cuff

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 27, 2017, the date of OWCP’s last decision, was
October 24, 2017. Since using October 27, 2017, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 24, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

sprain (File No. xxxxxx253).2 He has undergone multiple bilateral upper extremity surgical
procedures. Appellant received wage-loss compensation for temporary total disability on the
periodic compensation rolls.
By decision dated February 21, 2014, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that date. It based its decision on the June 24 and
September 30, 2013 reports of Dr. Hythem Shadid, a Board-certified orthopedic surgeon and
impartial medical examiner. Dr. Shadid found that appellant’s accepted bilateral upper extremity
and cervical conditions had resolved. He also found that appellant had nonwork-related bilateral
rotator cuff tendinopathy, which precluded repetitive overhead activities and repetitive lifting of
more than 20 pounds.
Appellant requested an oral hearing, held telephonically on July 21, 2014. In an August 29,
2014 decision, a representative of OWCP’s Branch of Hearings and Review affirmed the
February 21, 2014 decision. Appellant subsequently requested reconsideration and OWCP denied
modification by decision dated November 25, 2015.
On November 22, 2016 appellant again requested reconsideration.
Appellant also provided a December 11, 2015 statement disputing the sufficiency of
Dr. Shadid’s examination and the accuracy of his examination. In his November 22, 2016 request
for reconsideration, he explained that there was an error in Dr. Shadid’s report and that it was not
accurate as he did not appear to be aware of appellant’s back pain and conditions. Appellant noted
that Dr. Shadid found no mention of any back pain or physical findings that would cause one to
suspect a back injury. He also noted that Dr. Shadid indicated that the first time back pain was
mentioned was on August 12, 2010. Appellant explained that this was inaccurate as he was taken
off work on multiple occasions due to back problems dating all the way back to 2006. He provided
documentation from Dr. Bruce J. Montella, a Board-certified orthopedic surgeon, dating back to
2006, showing that he had a lumbar disc herniation, as well as neck pain. Appellant also submitted
new medical evidence to support that he had continued back problems and that the report of
Dr. Shadid should not be given special weight as it was inaccurate. They included magnetic
resonance imaging (MRI) scans from 2013 and 2016, which revealed findings to include a herniated
disc at L5-S1. The new reports from Dr. Montella were dated August 11, 2014 and
January 12, 2015.
By decision dated April 27, 2017, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant review of its prior decision.
However, OWCP did not address or indicate awareness of appellant’s December 11, 2015
statement and the additional evidence submitted. Inasmuch as the Board’s decisions are final as
to the subject matter appealed, it is crucial that OWCP address all relevant evidence properly
submitted to OWCP prior to the issuance of its decision.3

2

OWCP combined the two above-noted claims and designated File No. xxxxxx784 as the master file.

3

20 C.F.R. § 501.6(c); see William A. Couch, 41 ECAB 548, 553 (1990).

2

For this reason, the case will be remanded to OWCP to enable it to properly consider all of
the evidence submitted prior to the issuance of its April 27, 2017 nonmerit decision. Following
such further development as OWCP deems necessary, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the April 27, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded to OWCP for further action
consistent with this order.
Issued: September 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

